Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 07, 2018

The Court of Appeals hereby passes the following order:

A18A1715. WILLIE CLARENCE MAYS v. THE STATE.

      In October 2015, Willie Mays pled guilty to theft by taking. Later, in
December 2016, Mays filed a “Motion to Set Aside Void Judgment” challenging the
warrant affidavit that led to his arrest. The trial court denied the motion, and Mays
filed this direct appeal. We, however, lack jurisdiction.
      As the Supreme Court has explained, a post-conviction motion to vacate an
allegedly void conviction is not an appropriate remedy in a criminal case. See Roberts
v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga. 216, 218
(1) (686 SE2d 786) (2009).1 Any appeal from an order denying or dismissing such a
motion must be dismissed. See Roberts, 286 Ga. at 532; Harper, 286 Ga. at 218 (2).




      1
        The Court has also explained that a criminal defendant seeking to challenge
a conviction after it has been affirmed on direct appeal may “file an extraordinary
motion for new trial, OCGA § 5-5-41, a motion in arrest of judgment, OCGA § 17-9-
61, or a petition for habeas corpus, OCGA § 9-14-40.” Harper, 286 Ga. at 217 (1).
      Because Mays’s motion to set aside is not a valid remedy, this appeal from the
trial court’s denial of that motion is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/07/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.